DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with only one of the actuator is provided at the center between the two support legs disposed in line symmetry with respect to the symmetry axis (see claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an actuator configured to move the support leg and the support leg base relative to each other, and a drive mechanism configured to move the support leg and the support leg base relative to each other in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a support leg" in line 9, however there is already antecedent basis for “a support leg of the at least one support leg” in line 5. Since the recitation in line 9 does not use proper antecedent basis, it is unclear whether “a support leg” in line 9 is a separate instance of “at least one support leg”, or is referencing the same support leg from line 5. Note that claim 1, line 9 also recites “the support leg”, and it is unclear which support leg is being referenced since the claim sets forth multiple “a support leg”. It appears that “a support leg” in line 9 should be changed to --the support leg--.
Claim 3 recites “at least two of the support legs”, however this is problematic since claim 1 establishes “at least one support leg”, and “a support leg” (as an instance of the at least one support leg). The claim limitation “the support legs” lacks antecedent basis. Note that it is unclear whether “the support legs” in claim 3, line 2, is referencing support leg(s) which has an inclined surface as established in line 9, and/or is referencing arbitrary leg(s) of “at least one support leg” which do not necessarily recite an inclined surface.

Claim 4 recites the limitations "an inclined surface of the support leg and an inclined surface of the support leg base" in lines 2-3, however there is already antecedent basis for “an inclined surface of a support leg”, and “an inclined surface of a support leg base” in claim 1, lines 9-10. Since the recitations in claim 4, lines 2-3 do not use proper antecedent basis, it is unclear whether “an inclined surface of a support leg”, and “an inclined surface of a support leg base” are separate instances of inclined surfaces, or are referencing the same inclined surfaces established in claim 1.
	Claim 6 recites “the height adjustment mechanism is provided on each of the at least one support leg”. Note that claim 1 sets forth that “the height adjustment mechanism” includes “an inclined surface of a support leg base”. It is unclear how “the height adjustment mechanism” are provided on each support leg and whether other elements (ex. an inclined surface of a support leg base) are required for each of the at least one support leg. Additionally, it is unclear whether claim 6 is positively is reciting multiple “support leg bases”.
	Claim 7 recites “two support legs”, however claim 3 already establishes “at least two of the support legs”. It is unclear which support legs are being incorporated and whether “two support legs” are symmetric as recited in claim 3, and/or require an inclined surface as recited in claims 1 and 3 for specific instances of “at least one support legs”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2015-175246 A) in view of Shiina (JP 2010-270646 A).
	In regards to claim 1, Miyamoto discloses a rotary machine (100) comprising: 
a rotary shaft (30) supported by a bearing (61) provided on a bearing base (Figs. 1-2); and 
a casing housing (90) the rotary shaft at least in part , 
wherein, the casing includes at least one support leg (10) configured to support the casing, and a support leg of the at least one support leg is supported by a support leg base (11), the rotary machine further includes a height adjustment mechanism (12C, Fig. 7, see par. 48 of English translation provided on November 15, 2019) configured to adjust height of the casing, and the height adjustment mechanism includes 
an inclined surface (14s) of a support leg formed on the support leg; and
an inclined surface (13s) of a support leg base formed on the support leg base while facing the inclined surface of the support leg (Fig. 7).
	Miyamoto does not disclose the height adjustment mechanism includes an actuator configured to move the support leg and the support leg base relative to each other.
	Shiina discloses an actuator (18) for a height adjusting mechanism (15) configured to move a casing (1) and the support leg base (4) relative to each other (pars. 24-25, 29-31 of English translation on November 15, 2021).
	Miyamoto discloses a height adjustment mechanism to compensate for thermal deformation, however does not disclose the height adjustment mechanism includes an actuator. Shiina, which is also directed to a steam turbine with a height adjustment mechanism to compensate for thermal deformation, discloses an actuator which adjusts the height of the casing to properly maintain the gap between the rotating body and the stationary part (see Shina translation page 1). Thus, it would have been obvious to 
	Shiina 18 is being interpreted under 35 U.S.C. 112(f) as an actuator that adjusts the height by moving the casing part relative to the support part to accomplish the claimed function, and equivalents thereof. (Shiina discloses a driven device such as a motor 18 that moves the inclined surfaces to adjust the height, see Fig. 1b, pars. 24-25, 29-31 of English translation)
	In regards to claim 3, the modified rotary machine of Miyamoto comprising at least two of support legs (Miyamoto 10) are provided in the casing (Miyamoto Fig. 7), and the at least two of the support legs are disposed with inclination directions of inclined surfaces of the at least two of support legs being in line symmetry with respect to a symmetry axis (Miyamoto Fig. 7).
	In regards to claim 4, the modified rotary machine of Miyamoto comprising an inclined surface of the support leg (Miyamoto 10) and an inclined surface of the support leg base (Miyamoto 11) each include a first inclined surface having a first inclination angle (I, II, at 90 degrees to horizontal, see annotated Fig. 7 below) and a second inclined surface (Miyamoto 13s, 14s) having a second inclination angle.

    PNG
    media_image1.png
    159
    350
    media_image1.png
    Greyscale

Portion of Annotated Fig. 7 of Miyamoto
	In regards to claim 6, the modified rotary machine of Miyamoto comprising the height adjustment mechanism is provided on each of the at least one support leg (Miyamoto Fig. 7).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2015-175246 A) in view of Shiina (JP 2010-270646 A), and in further view of Hori (US Patent Application 2013/0149117).
	In regards to claim 2, the modified rotary machine of Miyamoto contains all of the claimed elements as set forth in the rejection of claim 1, except a rail configured to define a direction of movement of the support leg base.
	Hori discloses a rail (56) configured to define a direction of movement of a support leg base (53 which supports casing arms 27, Figs. 30-32).
	Miyamoto, as modified by Shiina, discloses adjusting the casing with an actuator, however does disclose providing a rail configured to define a direction of movement of the support leg base. Hori, which is also directed to a casing adjusting means, discloses a rail which guides the movement of a supporting structure (par. 271) and/or to reduce the sliding friction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotary machine by providing a rail configured to define a direction of movement of a support structure connecting to the casing, as taught by Hori,to guide the movement of a supporting structure (Hori par. 271) and/or reduce the sliding friction of the articulating supporting structure.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2015-175246 A) in view of Shiina (JP 2010-270646 A), and in further view of Ott (US Patent 4,940,025).
	In regards to claim 7, the modified rotary machine of Miyamoto comprises the at least one support legs include two support legs (Miyamoto Fig. 7) with a center between the support legs disposed in line symmetry with respect to the symmetry axis (Miyamoto Fig. 7).
	The modified rotary machine of Miyamoto lacks only one of the actuator is provided at the center.

	Miyamoto discloses two height adjustment device with support legs disposed in line symmetry with respect to the symmetry axis, however does not disclose only one actuator provided at the center. Ott, which is also directed to a casing adjusting means responsive to thermal deformations, discloses only one actuator provided in between two height adjustment means which provides an arrangement which is simpler and reduces the number of actuators (Ott Col. 2, lines 10-23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotary machine of Miyamoto by providing only one of the actuator is provided at a center between two adjustment devices, as taught by Ott, to provide simpler arrangement to maintain and to reduce the number of actuators (Ott Col. 2, lines 10-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2015-175246 A) in view of Shiina (JP 2010-270646 A), and in further view of Nielsen (US Patent 5,080,319).
	In regards to claim 1, Miyamoto discloses a rotary machine (100) comprising:
a foundation (G);
a bearing base provided on the foundation (leftmost support on Fig. 2);
a rotary shaft (30) supported by a bearing (61) provided on the bearing base (Figs. 1-2); and 
a casing housing (90) the rotary shaft at least in part;
at least one support leg (10) supporting the casing, and including an inclined surface (14s, Fig. 7);
a support leg base (11) provided on the foundation, supporting a support leg of the at least one support leg, and including an inclined surface (13s) formed while facing the inclined surface of the support leg; and
and a height adjustment mechanism configured to adjust height of the casing (see par. 50 of English translation), 
wherein the height adjustment mechanism is configured to move the support leg and the support leg base relative to each other along a contact surface (13s/14s) between the inclined surface of the support leg and the inclined surface of the support leg base (due to thermal expansion, see par. 50 of English translation).
	Miyamoto does not disclose (1) the height adjustment mechanism includes a drive mechanism configured to move the support leg and the support leg base relative to each other, and (2) the foundation is a base plate.
	Firstly, Shiina discloses a height adjusting mechanism (15) includes a drive mechanism (18) configured to move a casing (1) and the support leg base (4) relative to each other (pars. 24-25, 29-31 of English translation on November 15, 2021).
	Miyamoto discloses a height adjustment mechanism to compensate for thermal deformation, however does not disclose the height adjustment mechanism includes a drive mechanism. Shiina, which is also directed to a steam turbine with a height adjustment mechanism to compensate for thermal deformation, discloses a drive mechanism which adjusts the height of the casing to properly maintain the gap between the rotating body and the stationary part (see Shina translation page 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rotary machine of Miyamoto by providing the height adjustment mechanism includes a drive mechanism configured to move a casing part and the support leg base relative to each other, as taught by Shiina, such that the support leg is moved relative to the support leg base, to properly maintain the gap between the rotating body and the stationary part (see Shina translation page 1).
Secondly, Nielsen discloses rotary machine with a support (18) having a base plate (20).
	Miyamoto discloses a rotary machine with a foundation, however does not disclose the foundation being a base plate. Nielsen, which is also directed to a rotary machine with an adjustable support structure, discloses a base plate supporting the rotary machine (Col. 3, lines 3-4) and enabling .

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray (US Patent 3,849,857) and DE 3519386A1 disclose adjustable casing structure with height adjustment devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

3/10/2021